DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Non-Final Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8, and 10-14, 16, and 20-24 are pending.
Claims 1-6, 8, and  10-14, 16, 20, 22, and 24 are rejected below.
Claims 21 and 23 are objected to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghai (U.S. 2008/0209506) in view of Wertsberger (U.S. PG Pub. 2018/0200552) in view of Sasaki (U.S. PG Pub. (2015/0033136) in view of Nalukurthy (U.S. PG Pub. 2017/0278381).


As to claims 1, 11, 16 Ghai teaches a computing device for system rule generation, comprising: a memory; and a processor configured to execute instructions stored in the memory [0054 – on computer system] to: receive a rule input condition and a rule output condition for a control system of a facility [0055 conditions and responses]; program a system rule for the facility based on the rule input condition and the rule output condition[0068 – responses implemented after conditions are met].  Ghai teaches using textual and graphical interfaces for determining rules as done in claims 11 and 16.
Ghai teaches most of the claimed invention including that the rules created can control objects during a fire [0055], however, Ghai does not teach that rules are sent to a fire panel.  This is an obvious variation and is taught by Wertsberger as follows:

As to claim 1, Wertsberger discusses creating and modifying rules[0027].  Wertsberger teaches that the rules are specifically directed to a fire suppression system [0030].  Furthermore, Wertsberger teaches that the rules can be sent to a fire control panel  (abstract, [0091]).




Ghai in view of Wertsberger teach most of the claimed invention, but fail to teach a user interface configured to display an indication of a number of zones in the facility not having programmed fire system rules and a total number of zones in the facility.  However, this is an obvious variation and is taught by Sasaki teaches this as follows:

As to claims 1, 11 and 16 Sasaki teaches a user interface configured to display an indication of a number of zones in the facility not having programmed fire system rules and a total number of zones in the facility (fig. 6A, 6B, 6C and 7).  Addition information can be seen in paragraphs [0142-0157].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to include the teachings of Sasaki into the system and methods of Ghai in further view of Wertsberger.  The motivation to combine is that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to 

Ghai, Wertsberger and Sasaki teach most of the claimed invention, but fail to teach that simulate the fire system rule by causing the fire control panel of the fire control system to execute the fire system rule in the facility in response to a simulation input to the computing device.

However, this is an obvious variation as taught by Nalukurthy as follows:

As to claims 1, 11 and 16, Nalukurthy teaches simulate the fire system rule by causing the fire control panel of the fire control system to execute the fire system rule in the facility in response to a simulation input to the computing device [0017].

Therefore, it would have been obvious prior to the effective filing date for one of ordinary skill in the art to include the teachings of into the system and method of Ghai further modified by Wertsberger and Sasaki.  The motivation to combine is that Nalukurthy  teaches simulating a fire can increase efficiency of a walk through test or when providing maintenance [0008].

Ghai, Wertsberger, Nalukurthy and Sasaki teach most of the claimed invention, but fail to teach that simulate the fire system rule by causing the fire control panel of the fire 
	As to claims 1, 11 and 16,  What Ghai, and the other prior arts, fail to teach is the partial textual inputs, a list of pre-determined objects and receiving an input based on the list.  However, this is an obvious variation as taught by Isaacson.  Specifically, Isaacson teaches that auto-completion is known and during the auto completion a list can be created based on the partial text input by a user [0173].

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Isaacson into the combination prior to the effective filing date of the application the motivation to combine thus alleviating the need to continue typing out the rest of the query[0173]. Isaacson also teaches that this type of control would be benficial in building automation type system [0577].

As to claim 2, Wertsberger teaches wherein the processor is configured to execute the instructions to receive a selection of a fire hardware device included with the rule input condition[0037 – e.g. sprinkler].  



As to claim 4, Wertsberger teaches  wherein the processor is configured to execute the instructions to receive an operator condition to modify at least one of the rule input condition and the rule output condition [0027 rule modification].  

As to claim 5, Ghai teaches wherein: the computing device further comprises a user interface configured to display a textual rule prompt; and the processor is configured to execute the instructions to receive the rule input condition and the rule output condition via the textual rule prompt (fig. 7, [0068]).  

As to claim 6, Ghai teaches Honeywell: H0064804the computing device further comprises a user interface configured to display a graphical rule prompt; and the processor is configured to execute the instructions to receive the rule input condition and the rule output condition via the graphical rule prompt (fig. 7 [0068]).  

As to claim 8, Sasaki teaches wherein the processor is configured to execute the instructions to display, in response to an input, which zones of the total number of zones in the facility do not include a fire system rule(fig. 6A,6B, 6C and 7).  Addition information can be seen in paragraphs [0142-0157].


As to claim 10, Wertsberger teaches wherein the processor is configured to execute the instructions to generate a report based on the test[0096].  

As to claim 12, Ghai teaches wherein the instructions are executable by the processor to receive the rule input condition and the rule output condition via a selection of a textual rule object included in the textual rule prompt (fig. 7).  

As to claim 13, Ghai teaches wherein in response to the selection of the textual rule object, the instructions are further executable by the processor to: generate a number of pre-determined textual rule sub-objects associated with the textual rule object; and receive at least one of the rule input condition and the rule output condition via a selection of a textual rule sub-object included in the number of pre-determined textual rule sub-objects(fig. 9 [0096]).  

As to claim 14, Ghai teaches wherein the instructions are executable by the processor to receive the rule input condition and the rule output condition via a textual input in the textual rule prompt (fig. 7 [0068]).  

As to claim 15, Ghai teaches wherein in response to receiving at least a portion of the textual input in the textual rule prompt, the instructions are further executable by the processor to: generate a number of pre-determined textual rule sub-objects based on the received portion of the textual input; and receive at least one of the rule input 

As to claim 17, Ghai teaches wherein the method includes receiving the rule input condition and the rule output condition via a selection of a graphical rule object included in the graphical rule prompt (fig. 7).  

As to claim 18, Ghai teaches wherein the method includes receiving, via the user interface, a first graphical rule object selected for the rule input condition and a second graphical rule object selected for the rule output condition(fig. 7).  

As to claim 19, Ghai teaches wherein the method includes displaying, via the user interface, an association between the first graphical rule object and the second graphical rule object (fig. 7).  

As to claim 20, Wertsberger wherein the method includes displaying, via the user interface, details about the fire system rule[0091].

As to claim 22, similar to rule input as described in claim 16 with regards to Ghai and Isaacson the rule output would be obvious also.

As to claim 24, Isaacson teaches matching a partial description to know descriptions that have similar text [0173].

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reason for allowance is that none of the prior arts teaches the limitations as claimed.
 

Response to Arguments
Applicant’s arguments, see page 8 of the response, filed 8-5-21, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Isaacson.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119